Name: Commission Regulation (EEC) No 3414/85 of 4 December 1985 on the classification of goods falling within subheading 03.01 A I a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  fisheries
 Date Published: nan

 5 . 12. 85 Official Journal of the European Communities No L 324/ 11 COMMISSION REGULATION (EEC) No 3414/85 of 4 December 1985 on the classification of goods falling within subheading 03.01 A I a) of the Common Customs Tariff and may weigh up to approximately six kilograms does not influence their tariff classification, and that therefore they should be classified under subheading 03.01 A I a) ; Whereas the provisions of this Regulation are in accord ­ ance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the Nomenclature of the Common Customs Tariff ('), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the Nomenclature of the Common Customs Tariff, provisions should be adopted for the tariff classification of certain fish , fresh , chilled or frozen, of the species Salmo gaird ­ nerii or Salmo irideus reared in sea water or in brackish water and which may weigh up to approximately six kilo ­ grams ; Whereas subheading 03.01 A I a) of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3147/85 (4) refers to trout ; Whereas fish are classified in the Nomenclature of the Common Customs Tariff according to their zoological species ; Whereas the fish of the species Salmo gairdnerii or Salmo irideus are trout from the zoological point of view ; Whereas the fact that the fish of the species in question may have been reared in sea water or in brackish water HAS ADOPTED THIS REGULATION : Article 1 Fish , fresh, chilled or frozen of the species Salmo gaird ­ nerii or Salmo irideus reared in sea water or in brackish water and which may weigh up to approximately six kilo ­ grams shall be classified in the Common Customs Tariff within subheading : 03.01 Fish, fresh (live or dead), chilled or frozen : A. Fresh water fish I. Trout and other Salmonidae a) Trout Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1985. For the Commission COCKFIELD Vice-President (') OJ No L 14, 21 . 1 . 1969, p. 1 . ( 2) OJ No L 191 , 16 . 7 . 1984, p. 1 . ( 3) OJ No L 172, 22 . 7 . 1968 , p . 1 . O OJ No L 299, 13 . 11 . 1985, p . 5 .